Citation Nr: 1814300	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-18 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than March 23, 2012, for the award of compensation benefits for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Phoenix, Arizona.   

In April 2017, the Board remanded the case to schedule the Veteran for a Board hearing.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in Phoenix in November 2017.  A transcript of the hearing is included in the claims file.  The Veteran submitted additional lay and medical evidence in November 2017; however, he waived his right to have the RO consider this evidence prior to a Board decision during the November 2017 Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not file an informal or formal claim for entitlement to service connection for bilateral hearing loss prior to March 23, 2012. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 2012, for the award of compensation benefits for bilateral hearing loss have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2017); 38 C.F.R. § 3.155(a) (2012)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Nonetheless, the Board notes that the record shows that the Veteran's service treatment records are fire-related.  Specifically, a March 2013 personnel information exchange system (PIES) reply indicated that the records are fire-related and that the Veteran's service treatment records could not be ascertained.  Under such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that he is entitled to an effective date prior to March 23, 2012, for the grant of service connection for his bilateral hearing loss disability.  Specifically, he alleges in numerous statements throughout the appeal, including in a March 2017 statement and during the November 2017 Board hearing, that he should be entitled to compensation for his bilateral hearing loss disability since he separated from active duty service because the Department of Defense was negligent when it did not prescribe hearing protection to him while he used firearms in service.  He also contended that VA should have informed him of the availability of VA benefits for disabilities stemming from active duty service in 1955 and that VA should have told him to apply for such benefits at that time.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See 38 C.F.R. § 3.155(a) (2012).  

The Veteran submitted an informal claim on March 23, 2012, for compensation for hearing loss caused by his active duty service.  Thus, the Board shall analyze his claim for an earlier effective date accordingly to the pre-March 24, 2015, VA laws and regulations.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

"Application" is not defined by 38 U.S.C. § 5110(a).  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2012); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Id.  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  However, medical evidence reflecting treatment for and diagnosis of a disorder does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that disorder.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  

The Board has thoroughly and sympathetically reviewed the evidence of record and finds that an effective date earlier than March 23, 2012, for the grant of service connection for bilateral hearing loss is not warranted because the Veteran did not file an informal claim, a formal claim, or expressed, in writing, an intent to file a claim for entitlement to service connection for this disability prior to March 23, 2012.  

The record shows that the Veteran separated from active duty service in July 1955.  A July 1955 separation report of medical examination shows that a whispered voice test was administered, but that an audiogram was not conducted.  

Since separation from active duty service, the record shows that the Veteran was diagnosed with and treated for hearing loss in December 1999.  A private audiogram evaluation showed the presence of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  Additional private audiological evaluations from May 2005, April 2006, December 2008, January 2010, and February 2010 show the presence of a bilateral hearing loss disability, as does a November 2011 VA primary care initial evaluation note.  However, none of these private or VA treatment records show that the Veteran filed a claim for service connection for bilateral hearing loss.  Specifically, these treatment records do not indicate an intent to apply for one or more benefits under the laws administered by VA.  Rather, they show that the Veteran was being treated for hearing impairment symptoms, including receiving hearing aids.  

The Board also notes that the claims file includes statements from the Veteran's friends, which were received in March 2013, discussing their observations of the Veteran's hearing loss symptoms since 1964 and 1989, respectively.  The Board accepts the facts provided in these statements as true.  However, these statements do not indicate that the Veteran filed a claim for service connection for hearing loss prior to March 23, 2012.  

In fact, the record is clear in showing that the Veteran first filed a claim for service connection that was received by VA on March 23, 2012, in the form of a written informal statement.  In this statement, the Veteran contended that he fired or was exposed to firing of thousands of rounds of M-1 rifle ammunition in service, during which he was not provided hearing protection.  He stated that he had difficulty hearing after service, especially with background noise, but indicated that he was not diagnosed with hearing loss until a 1999 private audiological evaluation.  

The Veteran filed an application for compensation and/or pension (VA Form 21-526), which was received by VA on April 23, 2012.  In this formal claim for service connection, the Veteran specifically noted that he had not previously applied for any VA benefits, including pension and/or compensation.  

In a July 2013 rating decision, the St. Petersburg RO granted service connection for the Veteran's bilateral hearing loss, and assigned a 10 percent disability rating and an effective date of April 23, 2012.  By a May 2015 rating decision, this RO granted an earlier effective date of March 23, 2012, for the grant of service connection for this disability because that is when the Veteran filed his informal claim for the first time.  See 38 C.F.R. § 3.400.

In his September 2013 notice of disagreement (NOD), and in many statements since that time, the Veteran has contended that he should be granted VA compensation benefits since 1955 for his bilateral hearing loss because the Department of Defense was negligent in allowing him and his fellow service members to be exposed to excessive noise from firearms during service without hearing protection.  While the Veteran does not frame it as such, this contention amounts to a claim for an earlier effective date for the grant of service connection for bilateral hearing loss.  The Board is sympathetic to the Veteran's assertion; however, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case in the present matter, the Board cannot provide equitable relief for the Veteran's contention that the Department of Defense was negligent.  

The Veteran also asserts that service connection should be in effect since 1955 for his bilateral hearing loss because he did not file a claim for service connection prior to March 23, 2012, because VA was not proactive in telling him of the availability of VA compensation benefits when he separated from active duty service.  While the Board finds it unfortunate that the Veteran was unaware of VA benefits available to him prior to filing his claim for service connection, lack of knowledge of the law does not absolve adherence to it.  See Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.  Furthermore, VA did not have a duty to notify the Veteran of his possible entitlement to VA benefits at the time of his service discharge.  

The Board appreciates the Veteran coming to testify on his own behalf at the November 2017 hearing, and the undersigned understands the Veteran's frustration with not being able to be awarded VA compensation benefits at the time he was discharged from service.  However, it is bound by the law, and the decision herein is dictated by the relevant statute and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 

Thus, there is no basis on which an earlier effective date may be assigned for the award of service connection for bilateral hearing loss disability, and the proper effective date is March 23, 2012.  Accordingly, the claim for entitlement to compensation benefits going back to 1955 must be denied because the AOJ has already assigned the earliest possible effective date provided by law.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400; 38 C.F.R. § 3.155(a) (2012).  

ORDER

An effective date earlier than March 23, 2012, for the award of compensation benefits for bilateral hearing loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


